Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   October 12, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GN-14-002465 and Court of Appeals number
   03-15-00619-CV, styled, KEITH WILEY V MARQUE AUSTIN COMMONS, was due in your
   office October 12, 2015. On October 6, 2015, the 3rd Court of Appeals sent notice to Appellant,
   requesting an answer to a jurisdictional question. The Appellant must respond on or before October
   16, 2015. Therefore, this clerk requests an extension of time to submit the clerk’ s record to October
   26, 2015.

   Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices     Civil and Family Division       Criminal Division              Jury Office
   (512) 854-9457               (512) 854-9457               (512) 854-9420             (512) 854-9669
   fax: 854-4744                fax: 854-9549                fax: 854-4566              fax: 854-4457